NUMBER 13-09-00297-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                     IN RE CAREMARKPCS HEALTH, L.P., F/K/A
                            ADVANCEPCS HEALTH, L.P.


                             On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relator, CaremarkPCS Health, L.P., f/k/a AdvancePCS Health, L.P., filed a petition

for writ of mandamus in the above cause on June 12, 2009. The Court requested and

received a response from the real parties in interest. Relator has now filed an unopposed

motion to dismiss the petition for writ of mandamus on grounds that the parties have

settled and compromised their differences.




        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the unopposed motion to dismiss,

is of the opinion that relator has shown itself entitled to the relief sought. Accordingly, the

motion to dismiss is GRANTED and the petition for writ of mandamus is hereby

DISMISSED. See TEX . R. APP. P. 52.8(a).

                                                                 PER CURIAM


Memorandum Opinion delivered and
filed this 9th day of July, 2009.




                                              2